


109 HR 5786 IH: South Orange County Recycled Water

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5786
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Calvert (for
			 himself, Mr. Campbell of California,
			 and Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary, in cooperation with the City
		  of San Juan Capistrano, California, to participate in the design, planning, and
		  construction of an advanced water treatment plant facility and recycled water
		  system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Orange County Recycled Water
			 Enhancement Act.
		2.Project
			 authorizations
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					16xx.San Juan
				Capistrano recycled water system
						(a)AuthorizationThe
				Secretary, in cooperation with the City of San Juan Capistrano, California, is
				authorized to participate in the design, planning, and construction of an
				advanced water treatment plant facility and recycled water system.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $13,500,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						163X.San clemente
				reclaimed water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of San Clemente, California, is
				authorized to participate in the design, planning, and construction of a
				project to expand reclaimed water distribution, storage and treatment
				facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentsThe table of
			 sections in section 2 of Public Law 102–575 is amended by inserting after the
			 item relating to section 163X the following:
				
					
						Sec. 163X. San Juan Capistrano Recycled
				Water System.
						Sec. 163X. San Clemente Reclaimed Water
				Project.
					
					.
			
